The opinion of the court was delivered by
Rogers, J.
This is not the case of a- defective execution of a .power, as has been contended; for the executors had no power to sell until a certain period, which, had not arrived-at the time of the sale. The sale is therefore void, as is clearly shown by Justice Dallas, whose opinion we adopt. Here, time is not matter of form, but-substance; and the powers of the .executors depend on the intention of the testator, which w,as .to postpone the sale until his daugin ter Catherine attained the age of twenty-one years, or, in case of her death, until she would have attained that age.
Judgment affirmed.